The Honorable Gary M. Arnold Prosecuting Attorney 217 West Conway P.O. Box 1890 Benton, AR 72015
Dear Mr. Arnold:
This is in response to your request for an opinion regarding an elected county tax assessor's simultaneous service as a school board member within the same county.
Please note that I have enclosed a copy of Opinion Number 89-042 which was issued in response to this question as submitted by State Representative Henry Wilkins III.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
NOTE: Opinion 89-042 is in this "file folder"